KENNON, Judge.
For the reasons assigned in Marks v. Highway Ins. Underwriters, La.App., 51 So.2d 819, the judgment of the District Court in favor of the plaintiff, Mrs. Mamie S. Burke, and against the defendant, R. E. Claunch, is amended to read as follows:
Minden Sanitarium bill $ 133.00
Dr. C. M. Baker 131.00
Ambulance 7.50
Pain and suffering of her
husband, David Burke 1,500.00
Loss of husband’s support
and companionship 4,500.00
$6,272.35
The judgment in favor of the plaintiff, Mrs. Mamie S. Burke, and against the defendant, Highway Insurance Underwriters, is amended to read $2,984.55.
In all other respects the judgments in favor of this plaintiff are to remain as written. As amended, the entire judgment is affirmed, with costs of both courts.